Citation Nr: 0121523	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of 
injuries to the mouth, teeth, and jaw.

4.  Entitlement to service connection for a cardiovascular 
disability.

5.  Entitlement to service connection for an ulcer.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cardiovascular disability, claimed to be the result of 
medication administered by the Department of Veterans 
Affairs.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an ulcer, claimed to be the result of medication administered 
by the Department of Veterans Affairs.

REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

By January 1998 rating decision, the RO denied service 
connection for a right shoulder disability, a back 
disability, visual impairment, residuals of injuries to the 
mouth, teeth, and jaw, an ulcer, and a cardiovascular 
disability.  In addition, the RO denied the veteran's claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a cardiovascular disability, claimed to 
be the result of VA medical treatment.  The veteran duly 
appealed the RO's determinations.

By April 1998 rating decision, the RO denied the veteran's 
claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an ulcer, impotence, and colon cancer.  
In June 1998, he effectively entered a Notice of Disagreement 
with the denial of his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for an ulcer and impotence.  
However, he did not enter a Notice of Disagreement with the 
denial of his claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for colon cancer.  Thus, the latter issue 
is not in appellate status.  See Roy v. Brown, 5 Vet. App. 
554, 555 (1993) (holding that the formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a Notice of Disagreement and a formal appeal).

In September 1999, the veteran testified at a hearing before 
the undersigned member of the Board at the RO.  At his Board 
hearing, he withdrew his claim of entitlement to service 
connection for visual impairment.  Accordingly, such issue is 
not within the Board's jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease).

In a March 2000 decision, the Board denied as not well 
grounded the veteran's claims of service connection for a 
right shoulder disability, a back disability, residuals of 
injuries to the mouth, teeth, and jaw, a cardiovascular 
disability, an ulcer, and compensation under 38 U.S.C.A. § 
1151 for a cardiovascular disability and an ulcer condition.  
The Board also remanded to the RO the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for impotence, for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 328 (1999).

The veteran duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
In November 2000, a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed an 
unopposed motion to vacate the Board's March 2000 decision 
and remand the matter for readjudication in light of the 
VCAA.  By January 2001 Order, the Court granted the motion, 
vacated the Board's March 2000 decision, and remanded the 
issues to the Board for readjudication consistent with the 
VCAA.  

As the Board noted in its March 2000 decision, the veteran 
filed a Notice of Disagreement with the RO's April 1998 
rating decision denying compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence.  However, as a Statement of 
the Case on this matter has not been issued, additional 
action by the RO is required as set forth below in the Remand 
portion of this decision.  Manlincon, supra.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim of 
service connection for a cardiovascular disability and the 
claim of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a cardiovascular disability has been 
obtained.  The Board finds that the VA fulfilled the duty to 
notify and assist mandated by both the new and old criteria 
for the evaluation of claims.  

2.  A cardiovascular disability was not shown to have been 
present in service or within the first year after service, 
and the preponderance of the evidence of record indicates 
that the veteran's current cardiovascular disability is not 
related to his military service or any incident therein.

3.  The preponderance of evidence supports the conclusion 
that the veteran has no additional cardiovascular disability 
as a result of any VA treatment.  



CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2001).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a cardiovascular disability have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA.  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The VCAA also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In this case, the Board finds that even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties to the veteran have nonetheless been fulfilled to the 
extent necessary, with respect to his claim of service 
connection for a cardiovascular disability and his claim for 
compensation under 38 U.S.C.A. § 1151 for a cardiovascular 
disability.  Regarding VA's duty to notify, the Board finds 
that the discussions in the rating decision, Statements of 
the Case, the Board's March 2000 decision, and various 
letters informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

With respect to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate these claims, the Board 
initially notes that it appears that the veteran's service 
medical records are, unfortunately, unavailable.  The record 
reveals clear efforts by the RO to obtain these records, 
including several requests to the National Personnel Records 
Center.  Based on the foregoing, it appears that further 
requests for service medical records for the veteran would be 
fruitless.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, the RO has made several unsuccessful attempts 
to obtain the veteran's service medical records and has 
informed the veteran of its inability to obtain them.  The 
Court has held that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Therefore, while the 
Board sincerely regrets that the veteran's service medical 
records are unavailable, it must find that VA has no further 
duty to the veteran with respect to obtaining them.  

The VCAA also provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
under the VCAA shall include providing a medical examination 
or obtaining a medical opinion "when such an examination or 
opinion is necessary to make a decision on the claim."  VCAA 
(to be codified at 38 U.S.C.A. § 5103A(d)(1)).  In this case, 
the veteran was afforded a VA medical examination in December 
1997.  In his report of that examination, the examiner made 
specific reference to the evidence in the veteran's claims 
folder, making evident that she had thoroughly reviewed the 
record.  Moreover, she provided an unequivocal opinion as to 
the etiology of the veteran's current cardiovascular disease.  
The Board also notes that notes that the veteran has not 
referenced any additional unobtained evidence that might aid 
his claims or that might be pertinent to the bases of the 
denial of this claims.  In view of this medical examination 
report and the other evidence of record, the Board finds that 
VA has met or exceeded its obligations to the veteran under 
both the old and new criteria with respect to the duty to 
notify and assist.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board has also considered whether proceeding to 
adjudicate the veteran's claim of service connection for a 
cardiovascular disability and his claim for compensation 
under 38 U.S.C.A. § 1151 for a cardiovascular disability, 
would prejudice him, as these claims were originally denied 
on the basis that they were not well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board notes that 
throughout the pendency of this appeal, the veteran has 
presented argument as to the merits of his claims.  The Board 
concludes that he has been accorded ample opportunity to 
fully present his claims.  He has also been given adequate 
notice as to what evidence he should present.  The RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations.  Therefore, the Board 
believes that this Board decision is not prejudicial to the 
veteran.

I.  Factual Background

As set forth above, the veteran had active service from  
February 1953 to December 1954; however, his service medical 
records are unavailable.  

In January 1983, the veteran filed an application for 
nonservice-connected pension benefits.  Among his disabling 
conditions, he listed high blood pressure, which he indicated 
had been present for "years."  In connection with his 
claim, he underwent a VA medical examination in March 1983.  
At that time, the veteran was noted to have been hypertensive 
for the previous 3 to 4 years.  The diagnoses included 
hypertension.  By June 1983 rating decision, the RO denied 
his pension claim, finding that his disabilities were not of 
sufficient severity to prevent substantially gainful 
employment.

In May 1991, the veteran submitted another application for 
nonservice-connected pension benefits.  In support of his 
claim, he submitted VA outpatient treatment records showing, 
in pertinent part, that in April 1989, he reported a ten year 
history of high blood pressure.  X-ray examination in April 
1991 revealed findings which suggested left ventricle 
hypertrophy.  By September 1991 rating decision, the RO 
awarded the veteran nonservice-connected pension benefits.

In June 1996, the veteran submitted a claim of service 
connection for several disabilities, including a 
cardiovascular disability.  He indicated that he had suffered 
from cardiovascular problems while stationed in Korea.  

In support of his claims, the RO requested VA clinical 
records dated from January 1990, which had been identified by 
the veteran.  In pertinent part, the records forwarded from 
the VA medical facility include a January 1996 treatment 
record showing that the veteran was seen in connection with 
his complaints of chest pain.  On examination, he reported 
that he was allergic to Procardia.  It was also noted that 
the veteran had been hypertensive for the past fifteen years.  
The impressions included lower chest pain of undetermined 
etiology; coronary atherosclerosis; exogenous obesity; and 
hypertension.  The examiner indicated that he believed that 
the veteran had coronary atherosclerosis on account of his 
risk factors including family history, obesity, hypertension, 
kyslipidemia, history of smoking, and cholesterol deposits.  

Also obtained by the RO were private clinical records showing 
that in April 1996, the veteran was hospitalized in 
connection with his complaints of chest pain.  The diagnoses 
included hypertension.  

In December 1996, the veteran submitted a claim for 
compensation for cardiovascular disability under the 
provisions of 38 U.S.C.A. § 1151.  In specific, he contended 
that VA had prescribed Cardizem and Diltiazem for his high 
blood pressure, which had caused symptoms such as "heart 
flutters" and chest pain.  He indicated that "I feel that 
by taking this medication it is what brought on all my 
current heart problems."  

In support of his claim, he submitted records showing that he 
had been prescribed Cardizem and Diltiazem by a VA medical 
facility.  Also submitted by the veteran was an article to 
the effect that the drugs Cardizem and Procardia, calcium 
channel blockers, "can be dangerous when given to patients 
immediately after a heart attack, or when they are given some 
time later to prevent a second heart attack."

In December 1997, the veteran underwent VA medical 
examination at which he reported that he had been diagnosed 
with hypertension in 1980.  He also reported that he was 
allergic to Procardia.  The examiner indicated that she had 
reviewed the record and found it unclear when the veteran's 
Procardia was discontinued or what his so called allergic 
reaction was.  She did note that that records showed that the 
veteran had complained of headaches and dizziness in 1995.  
After examining the veteran and reviewing his medical 
history, the examiner diagnosed hypertension and coronary 
artery disease.  The examiner further indicated that it was 
her opinion that the origin of the veteran's coronary artery 
disease was his cardiac risk factors, which included elevated 
cholesterol, smoking history, questionable family history, 
and being a male over the age of 45.  She further noted while 
it was likely that the symptoms described by the veteran in 
1995 (headaches, etc.) were due to Cardizem, such side 
effects were only temporary and would have resolved with 
discontinuation of the medication.  With regard to the 
article submitted by the veteran pertaining to the use of 
calcium channel blockers, the examiner indicated that such 
findings had not been considered definitive enough to cause 
any significant change in the general use of these 
medications.

In a June 1998 statement, the veteran indicated that he had 
had heart problems in service.  He also speculated that his 
current cardiovascular disability had been caused by 
medication prescribed by VA.  In that regard, he indicated 
that in November 1997, a VA physician had told him that 
Cardizem caused his heart problems.

A VA pharmacy prescription form, dated in March 1999, 
reflects diagnoses which include coronary disease and 
hypertension.

At a personal hearing in September 1999 before the 
undersigned member of the Board at the RO, the veteran 
testified that his cardiovascular condition was first 
diagnosed in 1994.  He also reiterated his theory that his 
current cardiovascular disability had been caused by 
medication prescribed by VA.

II.  Service connection for a cardiovascular disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).
In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000), (to be 
codified at 38 U.S.C.A. § 5107(b)); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Applying the above criteria to the facts in this case, the 
Board concludes that the greater weight of the evidence is 
against the veteran's claim of service connection for 
cardiovascular disease.  As set forth above, the medical 
evidence indicates that the veteran was not diagnosed with 
hypertension until 1980, approximately twenty-five years 
after his separation from service.  Coronary artery disease 
was not identified for more than a decade thereafter.  

Based on the evidence set forth above, it cannot be concluded 
that cardiovascular disease was present in service or within 
the post-service year.  However, as noted above, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In that regard, the Board notes that the most probative 
medical evidence of record shows that the veteran's current 
cardiovascular disease is unrelated to his active service.  
For example, a January 1996 VA treatment record shows 
diagnoses of coronary atherosclerosis and hypertension; the 
examiner indicated that he believed that the veteran had 
coronary atherosclerosis on account of risk factors including 
family history, obesity, hypertension, kyslipidemia, history 
of smoking, and cholesterol deposits.  In a December 1997 VA 
medical examination report, a VA examiner concurred with this 
assessment, indicating that the veteran's coronary artery 
disease was related to his cardiac risk factors, which 
included elevated cholesterol, smoking history, questionable 
family history, and being a male over the age of 45.  The 
Board finds that these opinions are highly probative.  The 
conclusions reached by the examiners are unequivocal.  
Moreover, the December 1997 VA examiner provided a thorough 
rationale for her opinion and, most importantly, the 
examination report she provided reflects a broad review of 
the claims folder.  

The Board has considered the veteran's own opinion that his 
current cardiovascular disability is related to his active 
service.  However, the Board assigns far more probative 
weight to the medical evidence of record than the speculative 
opinions of laymen in medical matters.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (noting that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.").  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran's current cardiovascular disability was  present 
during or within one year of service, or is causally linked 
to his period of service.  The benefit of the doubt doctrine 
is not for application where the clear weight of the evidence 
is against the claim.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000), (to be codified at 38 U.S.C.A. § 5107(b)); 
Gilbert, 1 Vet. App. at  53.  Thus, service connection for a 
cardiovascular disability is denied.

III.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a cardiovascular disability

The veteran has also argued that his current cardiovascular 
disability is causally related to medication prescribed by VA 
for treatment of his hypertension.  

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which section 1151 benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  In essence, the 
Department of Justice opined that "our conclusion is that 
the [Supreme] Court intended to recognize only a narrow 
exclusion [to the "no fault" rule], confined to injuries 
that are the necessary, or at most, close to certain results 
of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. §  
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment  
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA  
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
is necessary for recovery under section 1151.  In August 
1998, 38 C.F.R. §§ 3.358 and 3.380 were amended to conform 
with the amended statue.  The new sections, 38 C.F.R. §§ 
3.361, 3.363 (1998), were effective from October 1, 1997.  63 
Fed. Reg. 45006-7 (1998) (codified at 38 C.F.R. §§ 3.361 - 
3.363 (2000)).  

The veteran filed his claim for compensation for 
cardiovascular disease due to VA treatment under the 
provisions of 38 U.S.C.A. § 1151 in October 1996.  The Board 
notes that where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski,  1 Vet. App. 308 
(1991).  As a result, the veteran's claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to his.  In this 
case, the Board finds that the old provisions, prior to 
congressional action, are clearly more favorable to the 
veteran's claim.  Thus, the Board will apply those 
provisions.  

The critical issue in this case is whether the veteran's 
cardiovascular disability was caused or aggravated by VA 
treatment.  The veteran contends that medication prescribed 
by VA to treat his hypertension caused his current 
cardiovascular disability.  In support of his claim, he has 
submitted records showing that Cardizem and Procardia, 
calcium channel blockers, "can be dangerous when given to 
patients immediately after a heart attack, or when they are 
given some time later to prevent a second heart attack."

As set forth above, the RO sought a medical opinion in 
connection with the veteran's claim.  In a December 1997 
examination report, a VA examiner concluded that the 
veteran's current cardiovascular disability was not causally 
related to medication prescribed by VA.  Rather, she 
explained that while such medication may have caused symptoms 
such as headaches, such side effects were only temporary and 
resolved with discontinuation of the medication.  She also 
referenced the article submitted by the veteran pertaining to 
the use of calcium channel blockers, stating that such 
findings had not been considered definitive enough to cause 
any significant change in the general use of these 
medications.  

The Board finds that the December 1997 VA medical opinion is 
entitled to far more probative weight than the medical 
article cited by the veteran.  The medical text submitted by 
the veteran simply provides "speculative generic 
statements" and does not pertain specifically to the 
veteran's case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Moreover, the treatise evidence submitted by the 
veteran does not discuss the relationship between calcium 
channel blockers and cardiovascular disease to "a degree of 
certainty such that, under the facts of [the veteran's case], 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)).  

On the other hand, the December 1997 medical opinion from the 
VA examiner reflects that it was based on an examination of 
the veteran, as well as a review of his specific medical 
history.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board finds that this medical opinion is entitled to great 
probative weight.  Again, the examiner clearly indicates that 
she reviewed the veteran's claims file and provided a 
rationale for her opinion.  The examiner also specifically 
referenced the article cited by the veteran and cited her 
reasons for discounting that study.  

Other than the veteran's lay assertions, the Board finds that 
there is no other competent and probative evidence of record 
that the veteran suffered additional disability, to include a 
cardiovascular disability, as the result of medication 
administered by VA, including Procardia and Cardizem.  Here, 
it is noted that the veteran has indicated that a VA doctor 
told him that Cardizem caused his heart problems.  However, 
the Board assigns little probative weight to these 
assertions, considering that "the connection between what a 
physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

On the basis of all the evidence cited above, the Board must 
find that the preponderance of the most probative evidence of 
record establishes that the veteran's current cardiovascular 
disability is not related to VA treatment, including 
medication prescribed for his hypertension.  The benefit of 
the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000), (to be codified at 
38 U.S.C.A. § 5107(b)); Gilbert, 1 Vet. App. at  53.  Thus, 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cardiovascular disability is denied.


ORDER

Service connection for a cardiovascular disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cardiovascular disability is denied.

REMAND

The veteran also claims entitlement to service connection for 
a right shoulder disability; a back disability; residuals of 
injuries to the mouth, teeth, and jaw; an ulcer; as well as 
compensation under 38 U.S.C.A. § 1151 for an ulcer 
disability.  

On the basis of the current record, the Board finds that the 
change in the law brought about by the VCAA requires a remand 
of these claims for compliance with its new notice and duty 
to assist provisions.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38  
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The VCAA provides that in the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  An examination or 
opinion is necessary to make a decision on a claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant), contains (1) competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

With respect to his claims of service connection for a right 
shoulder disability and a back disability, the veteran 
contends that, as the result of a July 1954 truck accident in 
Korea, he injured his right shoulder and back, and that his 
current right shoulder and low back disorders are causally 
related to that in-service injury. 

He also contends that he was struck in the mouth during 
service and had extensive dental work.  He has submitted a 
photocopy of false teeth which he indicates were provided to 
him during service.  The veteran also states that he 
currently has an ulcer condition which began in service.  He 
speculates that his ulcer condition may be related to his 
dental condition, which resulted in problems eating and 
digesting his food.  In the alternative, the veteran states 
that his ulcer condition may be related to medication 
provided to him by VA.  

Although the veteran's service medical records are 
unavailable, he has submitted statements from several 
individuals who attested to the fact that the veteran 
sustained injuries to his mouth and teeth in service and 
received extensive dental treatment therein.  These 
statements also corroborate his assertions that he injured 
his right shoulder and back in a truck accident in Korea and 
had severe stomach problems or ulcers after he returned from 
service.  He has also submitted a photocopy of a letter he 
wrote his mother in July 1954, in which he reports that he 
dislocated his shoulder and hurt his back as the result of a 
truck accident.

The post-service medical evidence reflects notations of a 
back injury in 1976 and a right shoulder stabilization 
surgery in 1986.  Recent medical evidence includes X-ray 
findings of post-traumatic arthritic changes of the right 
shoulder and post-traumatic changes in the lumbosacral area, 
as well as peptic ulcer disease.  The veteran has also 
reported that his teeth have been extracted.  See Falzone v. 
Brown, 8 Vet. App. 398, 405-06 (1995) (holding that a lay 
person is competent describe observable manifestations of a 
disability).  

Accordingly, in light of recent pertinent legislative 
changes, the Board finds that the medical findings of record 
and lay evidence submitted by the veteran are sufficient to 
require a VA medical examination to ascertain the etiology of 
all of his claimed disorders, and to provide specific 
opinions regarding the degree of medical probability that any 
such disorders are causally connected to service, or 
otherwise subject to service connection.

The Board also notes that in an April 1998 rating decision, 
the RO denied the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotence.  In June 1998, on a on a VA Form 9, the veteran 
submitted a Notice of Disagreement with this decision.  
However, it does not appear that a Statement of the Case on 
this issue has been issued.  The Court has indicated that the 
proper action is to remand the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case on the appeal initiated by the 
veteran from the April 1998 denial of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for impotence, claimed to 
be the result of medication administered 
by VA.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from this determination.

2.  The veteran should be asked to 
identify any sources of medical treatment 
for a right shoulder disability; a back 
disability; residuals of injuries to the 
mouth, teeth, and jaw; and an ulcer.  Any 
medical records other than those now on 
file pertaining to treatment for these 
disorders should be obtained and 
associated with the claims folder.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for VA medical examination for the 
purpose of obtaining an opinion as to the 
etiology of his right shoulder 
disability, back disability, residuals of 
injuries to the mouth, teeth, and jaw, 
and ulcer condition.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
medical examination.  

The examiner should be requested to 
provide an opinion as to the diagnosis of 
any right shoulder, back, mouth, teeth, 
jaw, or ulcer condition found on 
examination, as well as whether it is at 
least as likely as not that any such 
conditions are causally related to the 
veteran's military service, or any 
incident therein.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has an ulcer 
disability a result of VA medical 
treatment, to include medication 
prescribed for hypertension.  A complete 
rationale for all opinion expressed by 
the examiner should be provided.

4.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



